Exhibit 10.41
 
 
 
Graphic - Cameron logo [graphic-cam.jpg]

 


 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of October 18,
2011, by and among Cameron International Corporation, a Delaware corporation
(“Cameron”), and Mr. Rodolfo Landim (the “Indemnitee”).
 
WHEREAS, the Indemnitee has been asked to serve on the Board of Directors of
Cameron (the “Board”);
 
WHEREAS, it is reasonable, prudent and necessary for Cameron contractually to
obligate itself to indemnify persons serving as directors of Cameron to the
fullest extent permitted by applicable law so that they will serve or continue
to serve as directors of Cameron free from undue concern that they will not be
so indemnified;
 
WHEREAS, the Indemnitee is willing to serve and continue to serve on the Board
on the condition that he be so indemnified; and
 
WHEREAS, to the extent permitted by law, this Agreement is a supplement to and
in furtherance of the provisions of the Amended and Restated Certificate of
Incorporation of Cameron (the “Certificate”) and the provisions of the Bylaws of
Cameron (the “Bylaws”) or resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder;
 
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, Cameron and the Indemnitee do hereby covenant and agree as follows:
 
Section 1. Services by the Indemnitee.  The Indemnitee agrees to continue to
serve at the request of Cameron as a director of Cameron (including, without
limitation, service on one or more committees of the Board).  Notwithstanding
the foregoing, the Indemnitee may at any time and for any reason resign from any
such position.
 
Section 2. Indemnification - General.  Cameron shall indemnify, and advance
Expenses (as hereinafter defined) to, the Indemnitee as provided in this
Agreement and to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit.  The rights of the Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
 
Section 3. Proceedings Other Than Proceedings by or in the Right of
Cameron.  The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his Corporate Status (as hereinafter
defined), he is, or is threatened to be made, a party to or participant in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of Cameron.  Pursuant to this Section 3, Cameron
shall indemnify the Indemnitee against Expenses, judgments, penalties, fines and
amounts paid in settlement (as and to the extent permitted hereunder) actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of Cameron, and, with respect to any criminal Proceeding, if he also had no
reasonable cause to believe his conduct was unlawful.
 
Section 4. Proceedings by or in the Right of Cameron.  The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding brought by or
in the right of Cameron to procure a judgment in its favor.  Pursuant to this
Section 4, Cameron shall indemnify the Indemnitee against Expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of Cameron.  Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which the Indemnitee shall have been
adjudged to be liable to Cameron or if applicable law prohibits such
indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses shall nevertheless be made by Cameron in such
event if and to the extent that the court in which such Proceeding shall have
been brought or is pending, shall so determine.
 
Section 5.  
Indemnification for Expenses of a Party Who is Wholly or Partly Successful.

 
(a)           To the extent that the Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Cameron shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.  If the
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, Cameron shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each such claim, issue or matter as to which the
Indemnitee is successful, on the merits or otherwise.  For purposes of this
Section 5(a), the term “successful, on the merits or otherwise,” shall include,
but shall not be limited to, (i) the termination of any claim, issue or matter
in a Proceeding by withdrawal or dismissal, with or without prejudice, (ii)
termination of any claim, issue or matter in a Proceeding by any other means
without any express finding of liability or guilt against the Indemnitee, with
or without prejudice, (iii) the expiration of 120 days after the making of a
claim or threat of a Proceeding without the institution of the same and without
any promise or payment made to induce a settlement or (iv) the settlement of any
claim, issue or matter in a Proceeding pursuant to which the Indemnitee pays
less than $200,000.  The provisions of this Section 5(a) are subject to Section
5(b) below.
 

 
2

--------------------------------------------------------------------------------

 



 
(b)           In no event shall the Indemnitee be entitled to indemnification
under Section 5(a) above with respect to a claim, issue or matter to the extent
(i) applicable law prohibits such indemnification, or (ii) an admission is made
by the Indemnitee in writing to Cameron or in such Proceeding or a final,
nonappealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.
 
Section 6. Indemnification for Expenses as a Witness.  Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding, Cameron shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of the Indemnitee in connection therewith.
 
Section 7. Advancement of Expenses.  Cameron shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding within 10 days after the receipt by Cameron of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after the final disposition of such Proceeding.  Such
statement or statements shall reasonably evidence the Expenses incurred by or on
behalf of the Indemnitee.  The Indemnitee hereby expressly undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined by a final, non-appealable adjudication or arbitration decision that
the Indemnitee is not entitled to be indemnified against such Expenses.  All
amounts advanced to the Indemnitee by Cameron pursuant to this Section 7 shall
be without interest.  Cameron shall make all advances pursuant to this Section 7
without regard to the financial ability of the Indemnitee to make repayment,
without bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement.  Any required reimbursement of Expenses by the
Indemnitee shall be made by the Indemnitee to Cameron within 10 days following
the entry of the final, non-appealable adjudication or arbitration decision
pursuant to which it is determined that the Indemnitee is not entitled to be
indemnified against such Expenses.
 
Section 8. Procedure for Determination of Entitlement to Indemnification.
 
(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to Cameron a written request therefor, along with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of Cameron shall, promptly upon receipt of such
a request for indemnification, advise the Board in writing that the Indemnitee
has requested indemnification.
 

 
3

--------------------------------------------------------------------------------

 



 
(b) Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(d), in a written opinion to the Board (which opinion may be a “more likely
than not” opinion), a copy of which shall be delivered to the Indemnitee.  If it
is so determined that the Indemnitee is entitled to indemnification, Cameron
shall make payment to the Indemnitee within 10 days after such
determination.  The Indemnitee shall cooperate with the Person or Persons making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to the
Indemnitee and reasonably necessary to such determination.  Subject to the
provisions of Section 10 hereof, any costs or expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Person or Persons making such determination shall be borne by Cameron,
and Cameron hereby agrees to indemnify and hold the Indemnitee harmless
therefrom.
 
(c) Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(d), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.
 
(d) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d).  If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and Cameron shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by the Indemnitee (unless the Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and approved by Cameron (which approval shall not be unreasonably
withheld).  If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(b) or (c) hereof, and (ii) within 20 days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, no Independent Counsel shall have been
selected, either Cameron or the Indemnitee may petition the appropriate court of
the State (as hereafter defined) or other court of competent jurisdiction for
the appointment as Independent Counsel of a Person selected by such court or by
such other Person as such court shall designate.  Cameron shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) or (c) hereof, and
Cameron shall pay all reasonable fees and expenses incident to the procedures of
this Section 8(d), regardless of the manner in which such Independent Counsel
was selected or appointed.  Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 10(a)(iv) of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
 

 
4

--------------------------------------------------------------------------------

 



 
Section 9.  
Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.

 
(a) In making a determination with respect to whether the Indemnitee is entitled
to indemnification hereunder, the Reviewing Party making such determination
shall presume that the Indemnitee is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 8(a) of this Agreement, and anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.
 
(b) Subject to the terms of Section 16 below, the termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of Cameron or,
with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his conduct was unlawful.
 
(c) For purposes of any determination of the Indemnitee’s entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believe to be
in or not opposed to the best interests of Cameron, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if the Indemnitee’s action is based on the records or books of
account of Cameron or another enterprise, including financial statements, or on
information supplied to the Indemnitee by the officers of Cameron or another
enterprise in the course of their duties, or on the advice of legal or financial
counsel for Cameron or the Board (or any committee thereof) or for another
enterprise or its board of directors (or any committee thereof), or on
information or records given or reports made by an independent certified public
accountant or by an appraiser or other expert selected by Cameron or the Board
(or any committee thereof) or by another enterprise or its board of directors
(or any committee thereof).  For purposes of this Section 9(c), the term
“another enterprise” means any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which the Indemnitee is or was serving at the request of Cameron as a director,
officer, employee or agent.  The provisions of this Section 9(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.  In addition, the knowledge and/or actions,
or failure to act, of any other director, trustee, partner, managing member,
fiduciary, officer, agent or employee of Cameron shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement.  Whether or not the foregoing provisions of this Section 9(c) are
satisfied, it shall in any event be presumed that the Indemnitee has acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of Cameron, and, with respect to a criminal Proceeding, that he
also had no reasonable cause to believe his conduct was unlawful.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.
 

 
5

--------------------------------------------------------------------------------

 



 
(d) For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to an employee benefit
plan; references to “serving at the request of Cameron” shall include, but shall
not be limited to, any service as a director, officer, employee or agent of
Cameron which imposes duties on, or involves services by, the Indemnitee with
respect to an employee benefit plan, its participants or its beneficiaries; and
if the Indemnitee has acted in good faith and in a manner he reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan, he shall be deemed to have acted in a manner “not opposed to the
best interests of Cameron” as used in this Agreement.  The provisions of this
Section 9(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.
 
Section 10. Remedies of the Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by the Board pursuant to Section 8(b) of this Agreement and such
determination shall not have been made and delivered to the Indemnitee in
writing within twenty (20) days after receipt by Cameron of the request for
indemnification, (iv) the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(b) or (c) of this Agreement
and such determination shall not have been made in a written opinion to the
Board and a copy delivered to the Indemnitee within forty-five (45) days after
receipt by Cameron of the request for indemnification, (v) payment of
indemnification is not made pursuant to Section 6 of this Agreement within 10
days after receipt by Cameron of a written request therefor or (vi) payment of
indemnification is not made within 10 days after a determination has been made
that the Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 8 or 9 of this Agreement, the
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of his entitlement to such indemnification or advancement of
Expenses.  Alternatively, the Indemnitee, at his sole option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the rules of
the American Arbitration Association.  The Indemnitee shall commence such
Proceeding seeking an adjudication or an award in arbitration within 180 days
following the date on which the Indemnitee first has the right to commence such
Proceeding pursuant to this Section 10(a); provided, however, that the foregoing
clause shall not apply in respect of a Proceeding brought by the Indemnitee to
enforce his rights under Section 5 of this Agreement.
 
(b) In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 10, Cameron shall have the burden of proving
that the Indemnitee is not entitled to indemnification, and Cameron shall be
precluded from referring to or offering into evidence a determination made
pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification.  If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse Cameron for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
 

 
6

--------------------------------------------------------------------------------

 



 
(c) If a determination is made or deemed to have been made pursuant to Section 8
or 9 of this Agreement that the Indemnitee is entitled to indemnification,
Cameron shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10, absent (i) a misstatement by
the Indemnitee of a material fact, or an omission by the Indemnitee of a
material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
 
(d) Cameron shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that Cameron is bound
by all of the provisions of this Agreement.
 
(e) In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from Cameron, and shall be indemnified by Cameron against,
any and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration, unless the court or arbitrator determines that each
of the Indemnitee’s claims in such Proceeding were made in bad faith or were
frivolous.  In the event that a Proceeding is commenced by or in the right of
Cameron against the Indemnitee to enforce or interpret any of the terms of this
Agreement, the Indemnitee shall be entitled to recover from Cameron, and shall
be indemnified by Cameron against, any and all Expenses actually and reasonably
incurred by him in such Proceeding (including with respect to any counter-claims
or cross-claims made by the Indemnitee against Cameron in such Proceeding),
unless the court or arbitrator determines that each of the Indemnitee’s material
defenses in such Proceeding were made in bad faith or were frivolous.
 
(f) Any judicial adjudication or arbitration determined under this Section 10
shall be final and binding on the parties.
 
Section 11. Defense of Certain Proceedings.  In the event Cameron shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which Cameron is a co-defendant with the Indemnitee, Cameron shall
be entitled to assume the defense of such Proceeding, with counsel approved by
the Indemnitee, which approval shall not be unreasonably withheld, upon the
delivery to the Indemnitee of written notice of its election to do so.  After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by Cameron, the Indemnitee shall nevertheless be
entitled to employ or continue to employ his own counsel in such
Proceeding.  Employment of such counsel by the Indemnitee shall be at the cost
and expense of Cameron unless and until Cameron shall have demonstrated to the
reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel that
there is complete identity of issues and defenses and no conflict of interest
between Cameron and the Indemnitee in such Proceeding, after which time further
employment of such counsel by the Indemnitee shall be at the cost and expense of
the Indemnitee.  In all events, if Cameron shall not, in fact, have timely
employed counsel to assume the defense of such Proceeding, then the fees and
Expenses of the Indemnitee’s counsel shall be at the cost and expense of
Cameron.
 

 
7

--------------------------------------------------------------------------------

 



 
Section 12. Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:
 
(a) Cameron, except for (i) any claim or Proceeding in respect of this Agreement
and/or the Indemnitee’s rights hereunder, (ii) any claim or Proceeding to
establish or enforce a right to indemnification under any statute or law and
(iii) any counter-claim or cross-claim brought or made by him against Cameron in
any Proceeding brought by or in the right of Cameron against him; or
 
(b) any other Person, except for Proceedings or claims approved by the Board.
 
Section 13. Contribution.
 
(a) If, with respect to any Proceeding, the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Indemnitee for any reason other than that the Indemnitee did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of Cameron or, with respect to a criminal Proceeding, that the
Indemnitee had reasonable cause to believe his conduct was unlawful, Cameron
shall contribute to the amount of Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein in such proportion as is appropriate to reflect the relative benefits
received by the Indemnitee and the relative fault of the Indemnitee versus the
other defendants or participants in connection with the action or inaction which
resulted in such Expenses, judgments, penalties, fines and amounts paid in
settlement, as well as any other relevant equitable considerations.
 
(b) Cameron and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 13 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in Section 13(a) above.
 
(c) No Person found guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
 
Section 14. Officer and Director Liability Insurance.
 
(a) Cameron shall use all commercially reasonable efforts to obtain and maintain
in effect during the entire period for which Cameron is obligated to indemnify
the Indemnitee under this Agreement, one or more policies of insurance with
reputable insurance companies to provide the directors and officers of Cameron
with coverage for losses from wrongful acts and omissions and to ensure
Cameron’s performance of its indemnification obligations under this
Agreement.  In all such insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of Cameron’s directors
and officers.  Notwithstanding the foregoing, Cameron shall have no obligation
to obtain or maintain such insurance if Cameron determines in good faith that
the Indemnitee is covered by such insurance maintained by a subsidiary or parent
of Cameron.
 

 
8

--------------------------------------------------------------------------------

 



 
(b) To the extent that Cameron maintains an insurance policy or policies
providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of Cameron, the Indemnitee shall be named as an insured under and shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for the most favorably insured
director or officer under such policy or policies.
 
(c) In the event that Cameron is a named insured under any policy or policies of
insurance referenced in either Section 14(a) or (b) above, Cameron hereby
covenants and agrees that it will not settle any claims or Proceedings that may
be covered by such policy or policies of insurance and in which the Indemnitee
has or may incur Expenses, judgments, penalties, fines or amounts paid in
settlement without the prior written consent of the Indemnitee.
 
Section 15. Security.  Upon reasonable request by the Indemnitee, Cameron shall
provide security to the Indemnitee for Cameron’s obligations hereunder through
an irrevocable bank letter of credit, funded trust or other similar
collateral.  Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion.
 
Section 16. Settlement of Claims.  Cameron shall not be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without Cameron’s written consent, which consent shall not
be unreasonably withheld.
 
Section 17. Duration of Agreement.  This Agreement shall be unaffected by the
termination of the Corporate Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of his Corporate Status, including, without limitation, the final termination of
all pending Proceedings in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by the Indemnitee pursuant to Section 10 of this Agreement relating
thereto, whether or not he is acting or serving in such capacity at the time any
liability or Expense is incurred for which indemnification can be provided under
this Agreement.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of Cameron),
assigns, spouses, heirs, executors and personal and legal representatives.
 
Section 18. Remedies of Cameron.  Cameron hereby covenants and agrees to submit
any and all disputes relating to this Agreement that the parties are unable to
resolve between themselves to binding arbitration pursuant to the rules of the
American Arbitration Association and waives all rights to judicial adjudication
of any matter or dispute relating to this Agreement except where judicial
adjudication is requested or required by the Indemnitee.
 

 
9

--------------------------------------------------------------------------------

 



 
Section 19. Covenant Not to Sue, Limitation of Actions and Release of
Claims.  No legal action shall be brought and no cause of action shall be
asserted by or on behalf of Cameron (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date on which the
Corporate Status of the Indemnitee is terminated (for any reason), and any claim
or cause of action of Cameron (or any of its subsidiaries) shall be extinguished
and deemed released unless asserted by filing of a legal action within such
two-year period; provided, however, that the foregoing shall not apply to any
action or cause of action brought or asserted by Cameron pursuant to or in
respect of this Agreement and shall not constitute a waiver or release of any of
Cameron’s rights under this Agreement.
 
Section 20. Limitation of Liability.  Notwithstanding any other provision of
this Agreement, neither party shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.
 
Section 21. Subrogation.  In the event of any payment under this Agreement,
Cameron shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable Cameron to bring suit to enforce such
rights.
 
Section 22. No Multiple Recovery.  Cameron shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
 
Section 23. Definitions.  For purposes of this Agreement:
 
(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such
Person.  For purposes hereof, “control” (including, with correlative meaning,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, by contract or otherwise.
 
(b) “Change of Control” shall mean a change in control of Cameron occurring
after the date of this Agreement of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not Cameron is then subject to such reporting
requirement.  Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Cameron representing 20%
or more of the combined voting power of Cameron’s then outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii)
Cameron is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by Cameron’s shareholders was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board; or (iv) approval by the shareholders of Cameron of a liquidation
or dissolution of Cameron.
 

 
10

--------------------------------------------------------------------------------

 



 
(c) “Company” means Cooper Cameron Corporation, a Delaware corporation.
 
(d) “Corporate Status” describes the status of an individual who is or was an
officer or director of Cameron, or is or was serving at the request of Cameron
as an officer, director, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise.
 
(e) “Disinterested Director” means a director of Cameron who is not and was not
a party to, or otherwise involved in, the Proceeding for which indemnification
is sought by the Indemnitee.
 
(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(g) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
 
(h) “Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) Cameron or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either Cameron or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.
 
(i) “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
 
(j) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
 
(k) “State” means the State of Texas.
 
Section 24. Non-Exclusivity.  The Indemnitee’s rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders, a resolution of directors or otherwise.
 

 
11

--------------------------------------------------------------------------------

 



 
Section 25. Remedies Not Exclusive.  No right or remedy herein conferred upon
the Indemnitee is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative of and in addition to the rights
and remedies given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.
 
Section 26. Changes in Law.  In the event that a change in applicable law after
the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such
change.  In the event that a change in applicable law after the date of this
Agreement, whether by statute, rule or judicial decision, narrows or otherwise
reduces the right or ability of a Delaware corporation to indemnify a member of
its board of directors or an officer, such change shall have no effect on this
Agreement or any of the Indemnitee’s rights hereunder, except and only to the
extent required by law.
 
Section 27. Interpretation of Agreement.  Cameron and the Indemnitee acknowledge
and agree that it is their intention that this Agreement be interpreted and
enforced so as to provide indemnification to the Indemnitee to the fullest
extent now or hereafter permitted by law.
 
Section 28. Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
 
Section 29. Governing Law; Jurisdiction and Venue; Specific Performance.
 
(a) The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
 

 
12

--------------------------------------------------------------------------------

 



 
(b) ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED SOLELY
BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS COUNTY IN THE
STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT:  (i) GENERALLY AND
UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW
ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE
OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR
REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR
PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS,
ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL.  THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR ANY PURPOSE EXCEPT AS
PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER
THAN THE PARTIES TO THIS AGREEMENT.
 
(c) Cameron acknowledges that the Indemnitee may, as a result of Cameron’s
breach of its covenants and obligations under this Agreement, sustain immediate
and long-term substantial and irreparable injury and damage which cannot be
reasonably or adequately compensated by damages at law.  Consequently, Cameron
agrees that the Indemnitee shall be entitled, in the event of Cameron’s breach
or threatened breach of its covenants and obligations hereunder, to obtain
equitable relief from a court of competent jurisdiction, including enforcement
of each provision of this Agreement by specific performance and/or temporary,
preliminary and/or permanent injunctions enforcing any of the Indemnitee’s
rights, requiring performance by Cameron, or enjoining any breach by Cameron,
all without proof of any actual damages that have been or may be caused to the
Indemnitee by such breach or threatened breach and without the posting of bond
or other security in connection therewith.  Cameron waives the claim or defense
therein that the Indemnitee has an adequate remedy at law, and Cameron shall not
allege or otherwise assert the legal position that any such remedy at law
exists.  Cameron agrees and acknowledges that:  (i) the terms of this
Section 29(c) are fair, reasonable and necessary to protect the legitimate
interests of the Indemnitee; (ii) this waiver is a material inducement to the
Indemnitee to enter into the transactions contemplated hereby; and (iii) the
Indemnitee relied upon this waiver in entering into this Agreement and will
continue to rely on this waiver in its future dealings with Cameron.  Cameron
represents and warrants that it has reviewed this provision with its legal
counsel, and that it has knowingly and voluntarily waived its rights referenced
in this Section 29 following consultation with such legal counsel.
 

 
13

--------------------------------------------------------------------------------

 



 
Section 30. Nondisclosure of Payments.  Except as expressly required by Federal
securities laws, Cameron shall not disclose any payments under this Agreement
without the prior written consent of the Indemnitee.  Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law, be
described only in Cameron proxy or information statements relating to special
and/or annual meetings of Cameron’s shareholders, and Cameron shall afford the
Indemnitee a reasonable opportunity to review all such disclosures and, if
requested by the Indemnitee, to explain in such statement any mitigating
circumstances regarding the events reported.
 
Section 31. Notice by the Indemnitee.  The Indemnitee agrees to promptly notify
Cameron in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.
 
Section 32. Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:  (i) If to Cameron: Cooper Cameron Corporation, 1333
West Loop South, Suite 1700, Houston, Texas 77027, Attention:  President; and
(ii) if to any other party hereto, including the Indemnitee, to the address of
such party set forth on the signature page hereof; or to such other address as
may have been furnished by any party to the other(s), in accordance with this
Section 32.
 
Section 33. Modification and Waiver.  No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his Corporate Status prior to such supplement,
modification or amendment.  No supplement, modification or amendment of this
Agreement or any provision hereof shall be binding unless executed in writing by
both of Cameron and the Indemnitee.  No waiver of any provision of this
Agreement shall be deemed or shall constitute a wavier of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
Section 34. Headings.  The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
Section 35. Gender.  Use of the masculine pronoun in this Agreement shall be
deemed to include usage of the feminine pronoun where appropriate.
 
Section 36. Identical Counterparts.  This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.
 

 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
ATTEST:                                                           CAMERON INTERNATIONAL CORPORATION
 


By           /s/ Grace B.
Holmes                                                      By:           /s/
Jack B. Moore 
Name:           Grace B.
Holmes                                                                           Name:           Jack
B. Moore
Title:           Corporate Secretary
&                                                                           Title:           Chairman,
President & CEO
Chief Governance Officer
 


 
INDEMNITEE
 
   /s/ Rodolfo
Landim                                                                           
 
Name:  Rodolfo Landim
 
Address:                   Av Ataufo de Paiva 204, sala 901
Leblon - Rio de Janeiro – RJ
22440-033 Brazil



 
15